— In two related actions to recover child support arrears, the father appeals from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated May 3, 1990, as, upon consolidation of the two actions, ordered that they be tried in the Supreme Court Matrimonial Part.
Ordered that on the court’s own motion the appellant’s notice of appeal is treated as an application for leave to appeal, the application is referred to Justice Rosenblatt, and leave to appeal is granted by Justice Rosenblatt (see, CPLR 5701 [b] [1]); and it is further,
Ordered that the order is affirmed insofar as appealed from, with costs.
The court did not improvidently exercise its discretion in ordering that the trial of these consolidated actions, which both seek recovery of child support arrears, be conducted in the Supreme Court Matrimonial Part. Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.